DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11, 12, 13-17, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Tempel (20170123067).
Referring to claims 1 and 13, Van Der Tempel shows a device and corresponding method comprising circuitry configured to: 
obtain image data of a scene being representative of a time of flight measurement of light reflected from the scene (see abstract and paragraph 8), wherein the image data is based on a pattern of light being illuminated on the scene (see figure 3 also see paragraph 17), wherein the pattern of light includes high intensity light areas and low intensity light areas (see paragraph 17 and 31); 
obtain, based on the image data, first image data being representative of the high intensity light areas (see paragraph 38-39 note the depth map Ref 33); 
obtain, based on the image data, second image data being representative of the low intensity light areas (see paragraph 38-39 note the depth map of figure 3 Ref 34); 
estimate direct component image data based on the first image data and the second image data (see paragraph 39-41 note the indirect components are subtracted leaving only the direct components); 
and generate a depth map of the scene based on the direct component image data and the second image data (see paragraph 39 and figure 5).
Referring to claims 2 and 14, Van Der Tempel shows the generation of the depth map includes converting the direct component image data to a first depth map (see paragraph 38 also see figure 3 Ref 33). 
Referring to claims 3 and 15, Van Der Tempel shows the generation of the depth map includes converting the second image data to a second depth map (see paragraph 38 also see figure 3 Ref 34 note the indirect component).
Referring to claims 4 and 16, Van Der Tempel shows the generation of the depth map includes converting the image data to an intensity map (see figure 5).
Referring to claims 5 and 17, Van Der Tempel shows the generation of the depth map includes obtaining mask data based on the image data (see paragraph 31). 
Referring to claims 11 and 23, Van Der Tempel shows the circuitry further comprises an illumination unit configured to illuminate the pattern of light on the scene (see figure 3 Ref 30 and 31). 
Referring to claims 12 and 24, Van Der Tempel shows the circuitry further comprises a time of flight sensor configured to obtain the image data (see figure 3 Ref 21 also see paragraph 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (20170123067).
Referring to claims 6 and 18, Van Der Tempel renders obvious obtaining mask data includes extracting a first mask representing positions corresponding to the high intensity light areas (see figure 3 Ref 33 also see paragraph 31 note the mask or filtering used to generate the high and low intensity) and extracting a second mask representing positions corresponding to the low intensity light areas (see figure 3 Ref 34 also see paragraph 31).
Claim(s) 7-9 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Tempel (20170123067) in view of Guigues (WO2018113911).
Referring to claims 7 and 19, Van Der Tempel fails to specifically show extracting of the first mask includes applying a local-maxima filter on the intensity map.
Guigues shows a similar device that includes extracting of the first mask includes applying a local-maxima filter on the intensity map (see page 23 lines 5-15).  It would have been obvious to include the local-maxima filter as shown by Guigues because this allows for intensity rescaling of the input image. 
Referring to claims 8 and 20, Van Der Tempel fails to specifically show extracting of the first mask includes applying a local-minima filter on the intensity map.
Guigues shows a similar device that includes extracting of the first mask includes applying a local-minima filter on the intensity map (see page 23 lines 5-15).  It would have been obvious to include the local-minima filter as shown by Guigues because this allows for intensity rescaling of the input image. 
Referring to claims 9 and 21, the combination of Van Der Tempel and Guigues renders obvious obtaining the first image data includes applying the first mask 30 to the image data and obtaining the second image data includes applying the second mask to the image data (note the first and second image data as shown by Van Der Tempel and the filters applied to determine the local maxima and local minima as shown by Guigues).
Referring to claims 10 and 22, Van Der Tempel fails to specifically show generating of the depth map includes applying a joint bilateral filter representing two filter kernels including a Gaussian kernel and a range kernel.
Guigues shows a similar device including generating of the depth map includes applying a joint bilateral filter representing two filter kernels including a Gaussian kernel and a range kernel (see page 25 lines 13-22).  It would have been obvious to include the two filter kernels because the mean shift vector can efficiently be computed for every pixel of the response image with an adaptive kernel size per pixel.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645